Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 14, 2021

The Court of Appeals hereby passes the following order:

A21A1588. ANGELA WHITTAKER v. STACEY GILLIS.

      Following his divorce from Angela Whittaker, Stacey Gillis filed a motion for
contempt against Whittaker, alleging she violated various provisions of the final
judgment and decree of divorce. The trial court entered an order finding Whittaker
in contempt. Whittaker filed this direct appeal from that order. The trial court’s order,
however, is not subject to direct appeal.
      Appeals from orders in domestic relations cases, including orders holding
persons in contempt, must be pursued by discretionary application. See OCGA §
5-6-35 (a) (2). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Res., 221 Ga. App. 257, 257 (471 SE2d 60)
(1996).
      Whittaker’s failure to follow the discretionary appeal procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/14/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.